Order entered September 3, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00879-CV

                                 LORRIE FRAZIN, Appellant

                                                V.

                    MARC SAUTY AND BENEDICTE SAUTY, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-00258-C

                                            ORDER
       By order dated August 31, 2015, the Court ordered John Warren, County Clerk of Dallas

County, to file a corrected clerk’s record in this case including any answer filed by appellant in

the justice court or county court. The Court further directed, “If no answer exists, the clerk shall

certify that such pleadings do not exist.” The clerk today filed a corrected clerk’s record. The

corrected clerk’s record does not include an answer filed in either the justice court or the county

court, but certifies that the documents contained in the record are “all of the documents specified

by the Texas Rules of Appellant [sic] Procedure 34.5(a) and all other documents timely

requested by a party to this proceeding under Texas Rules of Appellate Procedure 34.5(b).” The

appellant’s jury demand, included in the clerk’s record, makes reference to the existence of an

original answer filed by the defendant. Accordingly, the Court ORDERS John Warren, County
Clerk of Dallas County, to file within five (5) days of the date of this order a supplemental

clerk’s record in this case including any answer filed by appellant in the justice court or county

court or a certification that such answers cannot be located.


                                                      /s/       CAROLYN WRIGHT
                                                                CHIEF JUSTICE